Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/21 has been entered.
 
Status of Claims
Claims 1, 4-5, 7-8, 11, 13-14, 16-21, 70, 72-74, and 80 are pending as of the reply and amendments filed on 6/25/21. Claims 2-3, 6, 9-10, 12, 15, 22-69, 71, 75-79, and 81-84 have been canceled. Claims 74 and 80 are withdrawn from examination due to the restriction requirement. Claims 1, 4-5, 7-8, 11, 13-14, 16-21, 70, and 72-73 are currently under examination. 

The 1.132 declaration of Dr. Paolo Fiorina has been fully considered and found persuasive to overcome the 103 rejection of record over Krolewski in view of Allegretti, and further in view of Roman and Otsuki. The 103 rejection of record is withdrawn.


New rejections under 35 USC 102, and 103 are made over the amended claims, discussed below.
Claims 1, 4-5, 7-8, 11, 13-14, 16-21, 70, and 72-73 were examined. Claims 1, 4-5, 17-18, 20, and 21 are rejected. Claims 7, 8, 11, 13-14, 16, 19, 70, and 72-73 are objected to. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piemonti et. al., WO 2011042466 A1 (publ. 4/14/2011).
The claims are drawn to a method of preventing the onset of diabetic nephropathy comprising administering an IL-8 inhibitor to a subject who has been diagnosed with diabetes, wherein the IL-8 inhibitor is a CXCR1 and/or CXCR2 inhibitor selected from the group consisting of R(-)-2[(4-isobutylphenyl)propionyl]-methanesulfonamide (also known as reparixin), R(-)-
Piemonti discloses CXCR1/CXCR2 inhibitors as medicaments in the transplant of pancreatic islets in type 1 diabetes patients (Abstract; p. 1, lines 4-6). Piemonti discloses the CXCR1/CXCR2 inhibitors having the following chemical formula (p. 8, lines 6-12): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compounds R(-)-2[(4-isobutylphenyl)propionyl]-methanesulfonamide, also known as reparixin, and R(-)-2[(4’-trifluoromethanesulfonyloxy)phenyl]-N-methanesulfonyl propionamide, also known as meraxin, are exemplified (p. 8, lines 12-18; p. 9, lines 6-8). The lysine salt of reparixin and the sodium salt of meraxin are disclosed (p. 8, lines 19-22). Piemonti discloses an example wherein reparixin was systemically administered to diabetic mice (p. 9, lines 9-18; p. 12, line 22-p. 15, line 7). Thus, one of ordinary skill in the art would have immediately envisaged administering the CXCR1/CXCR2 IL-8 inhibitor R(-)-2[(4-isobutylphenyl)propionyl]-methanesulfonamide, or R(-)-2[(4’-trifluoromethanesulfonyloxy)phenyl]-N-methanesulfonyl propionamide to a subject having, and In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Piemonti thus anticipates the claims.  


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piemonti et. al., WO 2011042466 A1 (publ. 4/14/2011), as applied to claims 1, 4, 5, and 20 as discussed previously.
The claims are drawn to a method of preventing the onset of diabetic nephropathy comprising administering an IL-8 inhibitor to a subject who has been diagnosed with diabetes, wherein the IL-8 inhibitor is a CXCR1 and/or CXCR2 inhibitor selected from the group consisting of R(-)-2[(4-isobutylphenyl)propionyl]-methanesulfonamide, R(-)-2[(4’-trifluoromethanesulfonyloxy)phenyl]-N-methanesulfonyl propionamide, and (2S)-2-(4-{[4-(trifluoromethyl)-1,3-thiazol-2-yl]amino}phenyl)propionic acid and salts thereof; wherein the IL8 inhibitor is administered to the subject prior to, simultaneously or sequentially with the administration of at least one other therapy for diabetes.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 


Objected Claims
Claims 7, 8, 11, 13-14, 16, 19, 70, and 72-73 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The IDS filed on 6/25/21 has been considered. 


Conclusion
Claims 1, 4-5, 17-18, 20, and 21 are rejected. Claims 7, 8, 11, 13-14, 16, 19, 70, and 72-73 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627